UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6938


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOEY LAMOND BRUNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Sol Blatt, Jr., Senior District
Judge. (5:04-cr-00307-SB-1)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joey Lamond Brunson, Appellant Pro Se.   Eric John Klumb, Peter
Thomas Phillips, Assistant United States Attorneys, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joey Lamond Brunson appeals the district court’s order

granting his motion for reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).           We find no reversible error and

we thus affirm for the reasons stated by the district court.

United States v. Brunson, No. 5:04-cr-00307-SB-1 (D.S.C. May 5,

2009).     We deny Brunson's motion for summary disposition, and

dispense    with   oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     2